Exhibit 10.1

Execution Copy

 

LOGO [g529358g12l10.jpg]

April 19, 2013

Mr. Michael T. Monahan

[Address Redacted]

Dear Mike:

We are pleased to extend to you (“Executive”) an offer to join NutriSystem, Inc.
(the “the Company”) on the terms set forth in this letter agreement (this
“Agreement”).

 

Commencement Date:    On or before May 27, 2013 Title/Reporting:    Executive
Vice President-Administration and Chief Financial Officer (the “Executive”),
reporting to the Company’s Chief Executive Officer. Executive will devote his
full business time and best efforts to the performance of his duties for the
Company; provided, however, that Executive shall be able to manage his personal
investments or to engage in or serve such civic, community, charitable,
educational, or religious organizations as he may select, so long as such
service does not create a conflict of interest with, or interfere with the
performance of, Executive’s duties hereunder or conflict with Executive’s
covenants under the restrictive covenants agreement (attached hereto as Exhibit
A), which Executive is required to execute as a condition of his employment.
At-Will Employment:    Executive will be an at-will employee, which means that
his employment may be terminated by either the Company or by him at any time,
for any reason. Upon any cessation of his employment, except as otherwise
provided herein, Executive’s entitlement will be limited to the payment of Base
Salary accrued but unpaid through the effective date of that cessation. Annual
Base Salary:    $300,000, subject to annual review. Initial Equity Grant:    On
the Commencement Date Executive will receive an equity grant (the “Initial
Equity Grant”) with a grant date fair value of $300,000, with such grant date
fair value allocated as follows: 25% Performance RSUs (the “Inducement PRSUs”),
25% Non-Qualified Stock Options and 50% Restricted Shares. The terms of the
Performance RSUs will be established by the Compensation Committee
(“Compensation Committee”) of the Company’s Board of Directors (“Board”) and
will be substantially similar to the terms of the Performance RSUs applicable to
the Company’s other executive officers. Restricted Shares and Options are
time-based vesting 25% per year.

 

1



--------------------------------------------------------------------------------

Annual Cash Bonus Opportunity:    Target annual bonus will be 70% of the then
current Base Salary. Actual range of payout will be 0 to 150% of the target,
based on actual performance against objectives established by the Compensation
Committee for the Company’s other executive officers. Bonuses are paid within
2 1/2 months following the end of the relevant fiscal year. Except as otherwise
provided herein, Executive will be required to remain employed through the
applicable bonus payment date in order to receive any bonus. Annual Equity
Incentives:    Equity awards will be determined annually by the Compensation
Committee in its discretion; provided, however, that for 2013, the awarded
annual grant date fair value will be $340,000, which is the approved amount
sufficient to achieve the 50th percentile of executive pay benchmarking for
total direct compensation (TDC), excluding the Initial Equity Grant. The
components and terms of the 2013 grant will be substantially consistent with the
components and terms of 2013 annual grants made to the Company’s other executive
officers. Benefits; Expenses:    Executive will participate in the same vacation
policies, benefit programs, and health, life and disability coverages (as in
effect from time to time and on terms and conditions consistent with those)
provided to the Company’s other senior executives. The Company will reimburse
Executive, in accordance with the Company’s policy, for reasonable out of pocket
travel and other expenses that he incurs in connection with his employment.
Definitions:    “Cause” means: (a) Executive is convicted of a felony, or (b) in
the reasonable determination of the Board, Executive has done any one of the
following: (1) committed an act of fraud, embezzlement, or theft in the course
of his employment, (2) caused intentional, wrongful damage to the property of
the Company, (3) Executive’s material breach of any agreement with the Company
or its affiliates, any duty owed to the Company or its stockholders or any
published policy of the Company, which breach (if curable) is not cured within
30 days after receiving written notice from the Board specifying the details of
the breach, or (4) engaged in gross misconduct or gross negligence in the course
of employment. For avoidance of doubt, a termination due to Executive suffering
a “Disability” will not constitute a termination “without Cause.” For this
purpose, “Disability” means a condition entitling Executive to benefits under
any Company sponsored or funded long term disability plan or policy.    “Good
Reason” means: (a) a material diminution of Executive’s title, authority, duties
or responsibilities; (b) a material reduction in Executive’s then current Base
Salary or annual bonus target opportunity; (c) a material change in the
geographic location at which Executive performs services for the Company, which
for this purpose shall mean the relocation of the Company’s headquarters by more
than

 

2



--------------------------------------------------------------------------------

   50 miles; and (d) a material breach of this Agreement by the Company;
provided that any such event will constitute Good Reason only if Executive
notifies the Company in writing of such event within 90 days following the
initial occurrence thereof, the Company fails to cure such event within 30 days
after receipt from Executive of such written notice thereof, and Executive
resigns his employment within 30 days following the expiration of that cure
period. Severance; Post-Termination Restrictive Covenants:   

In the event of a termination by the Company without Cause or a resignation by
Executive for Good Reason, Executive will be entitled to:

 

(a) One year continuation of Base Salary at customary payroll intervals.

 

(b) One year continuation of group health benefits at active employee rates.

 

(c) Continued eligibility for a pro-rata portion of the annual cash bonus for
the year of termination, based on actual performance in that year.

 

(d) If such termination occurs after the second anniversary of the Commencement
Date: (i) any time-vested equity awards under the Initial Equity Grant that
remain unvested shall vest, and (ii) if such termination occurs prior to the end
of the performance period for the Inducement PRSUs, Executive will remain
eligible to earn a pro-rata portion of those PRSUs based on actual performance
through the end of that performance period and pro-rated based on the number of
days of service completed during that performance period.

 

All severance benefits are conditioned on: (1) Executive’s execution and
delivery to the Company of a general release of claims against the Company and
its affiliates, substantially in a form approved by the Board (the “Release”);
(2) such Release becoming irrevocable within 30 days following the Company’s
delivery of such Release to Executive; and (3) Executive’s continued compliance
with his restrictive covenant obligations to the Company. Except for items (c)
and (d)(ii) above, these payments and benefits will be paid or provided (or
begin to be paid or provided, as applicable) on the first regularly scheduled
payroll date that occurs after the Release becomes irrevocable; provided,
however, that if the 30-day period described above begins in one taxable year
and ends in a second taxable year, such payments or benefits shall not commence
until the second taxable year. The payments, if any, required by item (c) and
(d)(ii) above will be paid within 2 1/2 months following the end of the
applicable performance period.

 

3



--------------------------------------------------------------------------------

Section 409A:    Notwithstanding anything herein to the contrary, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Internal Revenue Code (“Section 409A”) to any payments
due to Executive upon or following his Separation from Service (within the
meaning of Treas. Reg. § 1.409A-1(h)(1) or any successor provision)), then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within 6 months following Executive’s Separation from Service will
be deferred without interest and paid to Executive in a lump sum immediately
following the end of such 6-month period. This paragraph should not be construed
to prevent the application of Treas. Reg. §§ 1.409A-1(b)(4) or -1(b)(9)(iii) (or
any successor provisions) to amounts payable to Executive. For purposes of the
application of Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) to
amounts payable hereunder, each payment in a series of payments will be deemed a
separate payment.    While the parties have endeavored to structure Executive’s
compensation rights so that payments to him are exempt from or compliant with
Section 409A, the Company makes no representation to Executive in this regard
and will have no obligation to indemnify Executive for taxes or interest imposed
under Section 409A. Indemnification:    Executive will be entitled to
indemnification for acts performed or omissions made in his capacity as an
officer of the Company to the extent provided in the Company’s governing
documents. Other:   

(a) Executive will be subject to all corporate policies applicable to executive
officers, including the Company’s securities trading policy, anti-hedging
policy, clawback policy and stock ownership guidelines.

 

(b) All payments (or transfers of property) to Executive will be subject to tax
withholding to the extent required by applicable law.

 

(c) Both during and following his service with the Company, Executive agrees to
cooperate with the Company in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
Executive’s employment by the Company. After Executive’s employment ceases, the
Company will provide reasonable advance notice of its need for Executive’s
cooperation and will attempt to schedule and limit the need for Executive’s
cooperation so as to minimize any disruption of Executive’s personal and other
professional obligations. The Company will reimburse Executive, in accordance
with the Company’s policy, for reasonable out-of-pocket travel and other
expenses that she incurs as a result of his cooperation.

 

(d) Executive represents and warrants to the Company that there are no orders,
judgments, decrees, restrictions, agreements or understandings by which she is
bound that would prevent or make

 

4



--------------------------------------------------------------------------------

  

unlawful his execution of this Agreement, that would be inconsistent or in
conflict with this Agreement or his obligations hereunder, or that would
otherwise prevent, limit or impair the performance of his duties to the Company.

 

(e) Notices permitted or required under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier addressed, in the case of the Company, c/o its General Counsel at its
principal executive office and, in the case of Executive, to his most recent
address set forth in the personnel records of the Company.

 

(f) This Agreement shall inure to the benefit of, and shall be binding upon, the
parties, their heirs, executors, administrators, agents, successors, permitted
assigns, and estates, provided that Executive’s rights and obligations under
this Agreement are personal to him and may not be assigned.

 

(g) This Agreement is governed by Pennsylvania law, without regard to the
principles of conflicts of laws. Any disputes, actions, claims or causes of
action arising out of or in connection with this Agreement or the employment
relationship between the Company and Executive shall be subject to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania or the Pennsylvania state courts located in Montgomery County.

 

(h) This Agreement sets forth the parties’ entire agreement regarding
Executive’s employment and compensation by the Company and supersedes all prior
agreements discussions and understandings on those topics. This Agreement may
not be modified in any way except by a written amendment executed by Executive
and a duly authorized representative of the Company.

#        #        #         #        #

[Remainder of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

Your signature below confirms that all information provided to us during the
interview and hiring process is true and accurate in all material respects. To
indicate your acceptance of our offer and its terms, please sign and date this
Agreement in the space provided below and return it to me. Please retain a copy
for your records.

 

Sincerely,

/s/ Dawn M. Zier

Dawn M. Zier President and CEO

 

Agreed and accepted on April 19, 2013: By:  

/s/ Michael T. Monahan

  Michael T. Monahan

 

6